Title: To Thomas Jefferson from George Lee Turberville, 15 February 1781
From: Turberville, George Lee
To: Jefferson, Thomas



May it please your Excellency
Sandy Point Feby. 15th. 1781

A Dragoon now waits an answer to my letter of the 13th. inst.
A Flag is here at present detain’d by me till Baron Steuben’s order can return. Lieut. Hare who is the Officer is very anxious to see your determination in regard to the restitution of property. ’Tis for that purpose he is come up.
I have the honor to be your Excellency’s Obedient Sert.,

Geo Lee Turberville Major

 